DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-8, 10-17, 20, and 22 of the Response to Office Action (“Response”) filed 01 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “specific” in each of claims 1, 11, and 20 is a relative term which renders the claim indefinite. The term “specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11, 16, 17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2013/0013550 A1 to Kerby (“Kerby”) in view of Digital footprint. (2018, May 14). In Wikipedia. Retrieved from https://en.wikipedia.org/w/index.php?title=Digital_footprint&oldid=841195260 on 2021, May 14. (“Wikipedia”), further in view of U.S. Pat. App. Pub. No. 2017/0140285 A1 to Dotan Cohen et al. (“Dotan-Cohen”), further in view of U.S. Pat. App. Pub. No. 2017/0004439 A1 to Bostick et al. 
Regarding claim 1, Kerby teaches the following limitations:
“A computer-implemented method, comprising: generating, by one or more processors, a digital wardrobe for each user of a set of users.” Kerby teaches, in para. [0001], “The present invention relates to a system and method that captures a latent interest of at least two groups of users for preferred types of event.” Kerby teaches, in para. [0018], “In another aspect, the present invention provides a method for capturing latent parameters of interest of at least two groups of users to facilitate creation of an event, the method comprising the following steps performed by a processor.” Kerby teaches, in para. [0030], a “content interest personality: Data that reflects the interests, profile, preferences, parameters or characteristics of a content consumer;” which “may be referred to as content interest parameters or content interest characteristics.” Kerby teaches, in para. [0038], “content consumers 50 having data representing content consumer personalities 52 interact with the system.” Kerby teaches, in para. [0039], “when inputting data, users can select from predefined preferences or can add their own unique personalities and parameters;” and “the input can be made via a website that implements this invention, or via the website of a content provider, a venue provider or other associated business; from any of the content provider's web content, such as songs, books, articles, news broadcasts, advertisements, etc.; from any social networks such as Facebook, Twitter etc.; or from any other content providers such as Youtube.” Generating the content interest personalities in Kerby, and the ways in which their contents are entered, 
“The generating comprising, for each user: monitoring, by the one or more processors user activity on one or more computing nodes to identify structured data sources and unstructured data sources storing data related to the user, wherein the activity on the one or more computing nodes comprises connecting to the structured data sources and the unstructured data sources accessed by the user via the one or more computing nodes and to identify the one or more computing nodes utilized by the user.” Kerby teaches, in para. [0035], “users of the system connect to the network via input device 20, such as a personal computer, a terminal, a mobile phone, a telephone, a wireless email device, cable/satellite boxes or any other device with sufficient memory and connectivity to be able to communicate with other units of the system. The one or more input devices 20 are used by one or more content consumers to create their unique content interest personalities.” Kerby teaches, in para. [0039], “When inputting data, users can select from predefined preferences or can add their own unique personalities and parameters. The user can select the type of event, location, time, venue, performer etc. The event may include various different activities including, but not limited to, musical concerts, sporting events, speeches, tourism and travel, political groups, charity and fundraising, book readings, lectures, film or video shows, gatherings of a particular group of people interested in a particular subject and any other activities. The users can express their general interest, for example, in themes such as jazz, hockey, mystery books etc. The system may also be configured to allow users to specify their interest in a particular performer. The input can be made via a website that implements this invention, or via the website of a content provider, a venue provider or other 
“Automatically” “learning, by the one or more processors,” “based on the digital wardrobe of the user, attributes of the user, wherein the” “learning comprises utilizing” “processing to ingest structured data and unstructured data from the data sources.” Kerby teaches, in para. [0039], “when inputting data, users can select from predefined preferences or can add their own unique personalities and parameters;” and “the input can be made via a website that implements this invention, or via the website of a content provider, a venue provider or other 
“Wherein the” “learning further comprises continuously updating the attributes of the user based on temporal variations in the structured data and the unstructured data from the data sources data.” Kerby teaches, in para. [0057], “The system quantifies user preferences, interests, and availability in a collective way referred to as a personality. In a possible embodiment, a series of parameters describing said personality, all of which can be placed on a numeric scale between two extremes, are identified. As the user profile is created and updated, these values are adjusted accordingly.” The development of personalities in Kerby reads on the claimed “learning,” and the updating of user profiles in Kerby reads on the claimed “continuously updating the attributes of the user,” where newer 
“Determining, by the one or more processors, that a portion of the attributes represent preferences relevant to particular event themes.” Kerby teaches, in para. [0039], “the event may include various different activities including, but not limited to, musical concerts, sporting events, speeches, tourism and travel, political groups, charity and fundraising, book readings, lectures, film or video shows, gatherings of a particular group of people interested in a particular subject and any other activities;” and “the users can express their general interest, for example, in themes such as jazz, hockey, mystery books etc.” The expression of general interests by the users in Kerby reads on the claimed “determining, by the one or more processors, that a portion of the attributes represent preferences,” and the events and themes in Kerby read on the claimed “particular event themes.”
“Obtaining, by the one or more processors, one or more prospective themes for a given event and a list of participants comprising a portion of the set of users.” Kerby teaches, in para. [0041], “the system analyzes the aggregate content interest accumulations from the consumer subset 52 and will attempt to match them with the personalities and parameters of content providers and venues;” NS “If a match is found,” “then there is a preliminary match 68 for creating a live event.” Kerby also teaches, in para. [0043], “the system notifies all users from the matched consumer, provider and venue subsets that there is a possibility for an event. “ The establishment of preliminary matches for live events in Kerby read on the claimed “obtaining, by the one or more processors, one or more 
“Identifying, by the one or more processors, one or more preferences, in the digital wardrobes of the portion of the set of users, relevant to each of the one or more prospective themes for the given event.” Kerby teaches, in para. [0043], “an iterative negotiation 66 of the content interest parameters, content provider parameters, venue parameters, and perhaps other live event creation conditions begins.” The negotiation of parameters in Kerby reads on the claimed “identifying, by the one or more processors, one or more preferences, in the digital wardrobes of the portion of the set of users,” and the relationships between content interest parameters and other parameters in Kerby read on the claimed “relevant to each of the one or more prospective themes for the given event.”
“Determining, by the one or more processors, based on analyzing the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if a consensus exists in the one or more relevant preferences of the portion of the set of users, wherein the consensus represents a given prospective theme of the one or more prospective themes, wherein the respective one or more relevant preferences for the given prospective theme are aligned across the portion of the set of users.” Kerby teaches, in para. [0043], “when content interest accumulation has matched the conditions of content providers, a preliminary match 68 is made;” “the system can be set up to require 50-66% critical mass in order to have a preliminary match;” and “this means that at least 50% of the consumers should have content interest personalities corresponding to such an event.” The determining of matches in Kerby reads on the claimed “determining, by the one or more processors, based on analyzing the one or 
“Based on determining that the consensus exists, generating, by the one or more processors, an event theme for the given event, wherein the event theme is the consensus.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” and “the outputs may be of the form: Type of event; Provider; Venue; Time; Date. Some of the output could be given as a range, or a choice of one or more options to be later decided upon.” Taking action based on matching in Kerby reads on the claimed “based on determining that the consensus exists.” The creation of outputs including event details desired by sets of users in Kerby reads on the claimed “generating, by the one or more processors, an event theme for the given event, wherein the event theme is the consensus.”
“Transmitting, by the one or more processors, electronic invitations to the event to the portion of the set of users, wherein the electronic invitations include the theme.” Kerby teaches, in para. [0044], “The preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010. That is, the outputs may be of the form: Type 
Wikipedia teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Kerby:
“The digital wardrobe for each user comprising a unique digital identifier for each user.” Wikipedia teaches, on p. 1/3, “Digital footprint or digital shadow refers to one’s unique set of traceable digital activities, actions, contributions and communications that are manifested on the Internet or on digital devices.” The digital footprint defined in Wikipedia reads on the claimed “unique digital identifier for each user.”
Wikipedia teaches monitoring of digital activity similar to the claimed invention and Kerby. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated the digital footprint defined in Wikipedia into the input data of Kerby, due to the existing overlap between the digital footprint and the forms of input data contemplated by Kerby, and because the data would provide insights into activities and behaviors of users, as taught by Wikipedia (see p. 1/3).
Dotan-Cohen teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kerby and Wikipedia:
“Wherein the unique identifier for each user comprises a record of all hardware and software that the user interacts with.” As explained above, the combination of Kerby and Wikipedia teaches aspects already reading on the claimed “unique identifier.” Dotan-Cohen teaches, in para. [0019], “the user activity may be related to a user's browsing activity, such as websites, categories of websites, or sequences of websites and/or website categories visited by a user, and user activity associated with the browsing activity. In addition or alternatively, the user activity may be related to a user's application (or app) related activity, such as application usage, which may include usage duration, launches, files accessed via the application or in conjunction with the application usage, or content associated with the application. The term application or app is used broadly herein, and generally refers to a computer program or computer application, which may comprise one or more programs or services.” Dotan-Cohen teaches, in para. [0021], “user data is received from one or more data sources. The user data may be received by collecting user data with one or more sensors or components on user device(s) associated with a user. Examples of user data, also described in connection to component 210 of FIG. 2, may include information about the user device(s), user activity associated with the user devices (e.g., app usage, online activity, searches, calls, usage duration, and other user-interaction data),” “application data,” “and social network data, or nearly any other source of user data that may be sensed or determined by a user device or other computing device. The received user data may be monitored and information about the user activity may be stored in a user profile, such as user profile 240 of FIG. 2.” Dotan-Cohen teaches, in para. [0022], “based on an identification of one or more user devices, which may be determined from the user data, the one or more user devices are monitored for user activity” and “user 
“Wherein the one or more computing nodes utilized by the user comprise or are communicatively coupled to hardware that the user interacts with, and the one or more computing nodes execute or provide access to software that the user interacts with.” Dotan-Cohen teaches, in para. [0031], “Turning now to FIG. 1, a block diagram is provided showing an example operating environment 100 in which some embodiments of the present disclosure may be employed.” Dotan-Cohen teaches, in para. [0032], “operating environment 100 includes a number of user devices, such as user devices 102a and 102b through 102n; a number of data sources, such as data sources 104a and 104b through 104n; server 106; and network 110.” Dotan-Cohen teaches, in para. [0035], “User devices 102a and 102b through 102n may comprise any type of computing device capable of use by a user.” Dotan-Cohen teaches, in para. [0036], “Data sources 104a and 104b through 104n may comprise data sources and/or data systems, which are configured to make data available to any of the various constituents of operating environment 100, or system 200 described in connection to FIG. 2.” The data sources in Dotan-Cohen read on the claimed “computing nodes utilized by the user,” the links between the data sources and user devices in Dotan-Cohen read on the claimed “communicatively coupled to hardware that the user interacts 
The claimed “ingest” step involves “the identity of the one or more computing nodes utilized by the user.” Dotan-Cohen teaches, in para. [0019], “the user activity may be related to a user's browsing activity, such as websites, categories of websites, or sequences of websites and/or website categories visited by a user, and user activity associated with the browsing activity. In addition or alternatively, the user activity may be related to a user's application (or app) related activity, such as application usage, which may include usage duration, launches, files accessed via the application or in conjunction with the application usage, or content associated with the application. The term application or app is used broadly herein, and generally refers to a computer program or computer application, which may comprise one or more programs or services.” The identification of websites and/or applications used by users in Dotan-Cohen reads on the claimed “ingest” “the identity of the one or more computing nodes utilized by the user.”
Dotan-Cohen teaches user monitoring (see abstract) similar to the claimed invention and the combination of Kerby and Wikipedia. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the unique user information of the combination of Kerby and Wikipedia, to include the user device, app information, and networked node arrangement of Dotan-Cohen, to recognize patterns of user activity to ultimately improve user experiences based thereon, as taught by Dotan-Cohen (see para. [0002]).
Bostick teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kerby, Wikipedia, and Dotan-Cohen:
“Installing, by the one or more processors, on each computing node of one or more computing nodes utilized by the user, an agent, wherein the agent connects to the structured data sources and the unstructured data sources, via each computing node.” Bostick teaches, in para. [0047], “Device 132 is an example of a device on which a user interface 134 can be presented as described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device that can be configured with user interface 134. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner,” and that “Application 105 operates in conjunction with event management tool 103 and uses NLP engine 107 as described herein.” Bostick teaches, in para. [0053], “Data processing system 200 is also representative of a data processing system or a configuration therein, such as data processing system 132 in FIG. 1 in which computer usable program code or instructions implementing the processes of the illustrative embodiments may be located.” Bostick teaches, in para. [0058], “Instructions for the operating system, the object-oriented programming system, and applications or programs, such as application 105 in FIG. 1, are located on storage devices, such as hard disk drive 226, and may be loaded into at least one of one or more memories, such as main memory 208, for execution by processing unit 206.” Bostick teaches, in para. [0064], “Event management tool 302 is an example of event management tool 103, application 304 is an example of application 105, NLP engine 306 is an example of NLP engine 107, profiles 308 are examples of profiles 109A, and user interface 310 is an example of user interface 134, in FIG. 1.” Bostick teaches, in para. [0068], “Application 304 determines whether an invitee in 
“Wherein the agent generates, maintains, and updates the digital wardrobe for the user on each computing node of one or more computing nodes utilized by the user, based in the user activity.” Bostick teaches, in para. [0027], “An embodiment creates and maintains a list of social media sources and other information sources (hereinafter, the source list). The embodiment also creates and maintains a profile for an invitee.” Bostick teaches, in para. [0047], “Device 132 is an example of a device on which a user interface 134 can be presented as described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device that can be configured with user interface 134. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner,” and that “Application 105 operates in conjunction with 
“Via executing the installed agent on each computing node utilized by the user.” Bostick teaches, in para. [0068], “Application 304 determines whether an invitee in invitee information 320 has permitted access to their preference information from one or more sources 312, 314, and 318, according to one or more profiles 308. When an invitee in invitee information 320 has not permitted access to their preference information, or in addition to a permitted access in a profile 308, application 304 accesses one or more sources 312, 314, and 318, to determine if information about the invitee is publicly available from those sources and usable to ascertain an event aspect preference of the invitee.” The interactions between the application and the sources in Bostick reads on the claimed “via executing the installed agent on each computing node utilized by the user,” wherein operations of the application in Bostick read on the claimed “executing the installed agent” and the sources in Bostick read on the claimed “each computing node utilized by the user.”
The claimed “utilizing” “processing to ingest” includes “utilizing cognitive natural language processing to ingest.” Bostick teaches, in para. [0069], “Application 304 collects information usable to ascertain a preference of an invitee about an event aspect, such as food, drinks, or music. Application 304 submits the collected information to NLP engine 306. NLP engine 306 performs sentiment analysis on the supplied information, and returns the results of the sentiment analysis to application 304.” Use of the NLP engine in Bostick reads on the claimed “utilizing cognitive natural language processing to ingest.”
Bostick teaches systems and methods of event planning (see abstract), similar to the claimed invention and the combination of Kerby, Wikipedia, and Dotan-Cohen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the digital footprint data of the combination of Kerby, Wikipedia, and Dotan-Cohen, to be created, stored, updated, and ingested in the manner taught by Bostick, to ensure that the data being used by the systems and methods is up-to-date and accurate.
Buckwalter teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kerby, Wikipedia, Dotan-Cohen, and Bostick:
The claimed “learning” includes “machine learning.” Buckwalter teaches, in para. [0021], that “machine learning model 110 is a trained model that uses online social speech corresponding to an online user that is extracted online, e.g., from social media sites, to predict the online user's personality profile;” and “machine learning may be supervised, partially supervised or unsupervised.”
Buckwalter teaches, per its abstract, “a method for determining a personality profile of an online user,” similar to the claimed invention and the combination of Kerby, Wikipedia, Dotan-Cohen, and Bostick. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, have modified the processes for 
George teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, and Buckwalter:
“Utilizing cognitive natural language processing” “to correlate the attributes of the user from the unstructured data and the structured data related to the user with specific changes to implement in converted-to-text audio content to customize text for display in a user interface.” George teaches, in para. [0022], “Content provider 200 may additionally or alternatively be an advertiser that generates promotional content configured to be incorporated into other content that is provided by content provider 200 or that is provided by a third party. In any case, certain of the embodiments disclosed herein provide tools that content provider 200 can use to define, manipulate, and interact with consumer segmentations that form the basis of a targeted content delivery campaign.” George teaches, in para. [0025], “Natural language processing module 320 can be configured to further process the received natural language query so as to produce a segment definition, such as formal segment definition 20 illustrated in FIG. 1. In certain embodiments natural language processing module 320 comprises a speech-to-text sub-module 322, a lexical analysis sub-module 326, and a segment definition sub-module 328. Speech-to-text sub-module 322 can be configured to convert the received audio signal into a textual query.” George teaches, in para. [0051], “FIG. 5 schematically illustrates an example technique for using natural language segment names 40 to perform a union operation to generate a new segment definition. In particular, FIG. 5 illustrates a segment dictionary 30 that includes a first segment definition 31 for consumer segment ‘Soccer Moms’ and 
George teaches natural language processing techniques to define, manipulate, and interact with consumer segmentations (see abstract), similar to the claimed invention and to the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, and Buckwalter. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning of the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, and Buckwalter, to include the natural language processing, speech-to-text 
Comstock teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, and George:
“Wherein the automatically machine learning comprises utilizing a neural network wherein the automatically machine learning utilizes the neural network to classify the attributes of the user as a multiple preferences that inform the generation of optimal themes for events for the user.” Comstock teaches, in para. [0166], “Referring now to FIGS. 3A and 3B, systems and methods for scoring a digital resource, such as content is depicted. These systems and methods score content, URLs, domains, phrases or any entity (all of which are examples of digital resources) based on an expected relevance to an individual user which may be based on that user's previous engagement with digital resources.” Comstock teaches, in para. [0177], “The classifier may use any type and form of classification scheme or algorithm to identify a sub-population, class or category to which a new observation or item belongs in which the identity of the sub-population, class or category for the new observation or item is not known. The classifier may perform pattern recognition, which is the assignment of some sort of output value (or label) to a given input value (or instance), according to some specific algorithm. Via pattern recognition, the classifier attempts to assign each input value to one of a given set of classes (for example, determine whether a given email is “spam” or “non-spam”). Classifier may classify based on a training, learning or established set of data containing observations or items with a known 
Comstock teaches content audience analysis (see abstract) similar to the claimed invention and to the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, and George. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the machine learning processes of the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, and George, to include the neural network and classification aspects of Comstock, for purposes of targeting users’ areas of interest, preferences, favorites, and/or affinities, as taught by Comstock (see para. [0179]).
Regarding claim 6, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, and Comstock teaches the following limitations:
“The computer-implemented method of claim 1, the obtaining the one or more prospective themes comprising: analyzing, by the one or more processors, the digital wardrobes of the portion of the set of users.” Kerby teaches, in para. [0041], “the system analyzes the aggregate content interest accumulations from the consumer subset 52 and will attempt to match them with the personalities and parameters of content providers and venues.” The analyzing of aggregate content interest accumulations in Kerby reads on the claimed “analyzing, by the 
“Identifying, by the one or more processors, one or more specific preferences common to a pre-determined quantity of the digital wardrobes of the portion of the set of users.” Kerby teaches, in para. [0043], “when content interest accumulation has matched the conditions of content providers, a preliminary match 68 is made;” “the system can be set up to require 50-66% critical mass in order to have a preliminary match;” and “this means that at least 50% of the consumers should have content interest personalities corresponding to such an event.” The matching in Kerby reads on the claimed “identifying, by the one or more processors, one or more specific preferences common to” “the digital wardrobes,” and the percentage ranges in Kerby read on the claimed “pre-determined quantity.”
“Generating, by the one or more processors, the one or more prospective themes based on the specific preferences.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” and “the outputs may be of the form: Type of event; Provider; Venue; Time; Date. Some of the output could be given as a range, or a choice of one or more options to be later decided upon.” Delineation of aspects of the outputs in Kerby reads on the claimed “generating, by the one or more processors, the one or more prospective themes,” and use of the parameters of the user profiles in Kerby read on the claimed “based on the specific preferences.”
Regarding claim 7, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, and Comstock teaches the following limitations:
“The computer-implemented portion of claim 1, the obtaining the one or more prospective themes comprising: obtaining, from an event management system communicatively coupled to the one or more processors, the one or more prospective themes.” Kerby teaches, in para. [0039], “the user can select the type of event, location, time, venue, performer etc.” Kerby teaches, in para. [0041], “in addition, each of the content providers and venue providers provide their own personality and parameters such as type of event, size, location, time, day(s) of the week etc.” The utilization of the parameters from the user and provider systems in Kerby, or the overall system in Kerby, reads on the claimed “obtaining, from an event management system communicatively coupled to the one or more processors, the one or more prospective themes.”
Regarding claim 8, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, and Comstock teaches the following limitations:
“The computer-implemented portion of claim 7, further comprising: updating, by the one or more processors, an event record in the event management system, for the event, with the theme.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” “the outputs may be of the form: Type of event; Provider; Venue; Time; Date;” and “some of the output could be given as a range, or a choice of one or more options to be later decided upon.” The creation of, and/or the modification of, outputs in Kerby, reads on the claimed “updating,” where aspects of the outputs read on the claimed “event record,” “event,” and “theme.” 
Regarding claims 11, 16, and 17, while the claims are of different scope relative to claims 1 and 6-8, claims 11, 16, and 17 nevertheless recite limitations similar to the ones recited by claims 1 and 6-8. Limitations found in claims 11, 16, and 17 that are not found in claims 1 
Regarding claim 20, while the claim is of different scope relative to claim 1 and claim 11, claim 20 nevertheless recite limitations similar to the ones recited by claim 1 and claim 11. Thus, claim 20 also is unpatentable for being obvious in view of the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, and Comstock for the same reasons as claim 1 and claim 11.
Regarding claim 22, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, and Comstock teaches the following limitations:
“The computer-implemented method of claim 1, wherein the automatically machine-learning utilizes techniques selected from the group consisting of: supervised, semi-supervised, and unsupervised deep learning through the neural network to correlate the attributes with the specific changes.” As explained above, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, and Comstock teaches elements that read on the claimed “automatically machine-learning,” “neural network,” and “correlate the attributes with the specific changes.” Buckwalter further teaches, in para. [0021], “Machine learning model 110 is a trained model that uses online social speech corresponding to an online user that is extracted online, e.g., from social media sites, to predict the online user's personality profile. Machine learning may be supervised, partially supervised or unsupervised.” The rationales for combining the teachings of Buckwalter with the other cited references in the rejections above also apply to this rejection of claim 22.
s 2-5, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerby in view of Wikipedia, further in view of Dotan-Cohen, further in view of Bostick, further in view of Buckwalter, further in view of George, further in view of Comstock, further in view of U.S. Pat. App. Pub. No. 2016/0092557 A1 to Stojanovic et al. (“Stojanovic”), and further in view of U.S. Pat. App. Pub. No. 2015/0019523 A1 to Lior et al. (“Lior”).
Regarding claim 2, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, and Comstock teaches the following limitations:
“The computer-implemented method of claim 1, further comprising: based on determining that the consensus does not exist, determining, by the one or more processors, for each user of the portion of the set of users, for each of the one or more prospective theme, a distance between the one or more relevant preferences of the user and the one or more relevant preferences of remaining users of the portion of the set of users who are not the user.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required;” and “the new parameters 126 are input into the database 62 via the home website 102 and the search for a match is repeated.” Kerby teaches, in para. [0071], “a more complex calculation would examine the statistical correlation between the consumer and producer profiles relative to the mean profile of all users in the database.” The condition of an unacceptable match in Kerby reads on the claimed “consensus does not exist” condition, and is indicative of a difference or “distance” between parameters (“preferences”). Additionally or alternatively, the statistical correlation values in Kerby read on the claimed “distance.” 
“Automatically notifying, by the one or more processors, the portion of the set of users,” “of the distances.” Kerby teaches, in para. [0035], “the output can be presented to the user in the format of web pages, for example on a user screen, a print, a file, email or any other known form for presenting information.” Kerby teaches, in para. [0051], “when the system finds a match, it is identified as preliminary match 68 and the provider's computer or device 100 is sent a notification 102;” “the provider may be prompted 122 to adjust his or her profile;” and “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The presentation of outputs on web pages in Kerby reads on the claimed “automatically notifying.”
“Adjusting, by the one or more processors, the respective one or more relevant preferences for the given prospective theme for one or more users of the portion of the set of users to align the respective one or more relevant preferences of the portion to establish the consensus.” Kerby teaches, in para. [0051], “the provider may be prompted 122 to adjust his or her profile;” and “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The adjustment of parameters in Kerby reads on the claimed “adjusting by the one or more processors, the respective one or more relevant preferences,” and the seeking of matches for the adjusted parameters in Kirby reads on the claimed “align the respective one or more relevant preferences.”

“Wherein the distance is a quantitative measure of preference similarity.” Stojanovic teaches, per its abstract, “the present disclosure relates to performing similarity metric analysis and data enrichment using knowledge sources;” and “a similarity metric can be calculated corresponding to the semantic similarity of two or more datasets.” Stojanovic teaches, in para. [0114], “categorization module 318 may utilize Word2Vec to determine a similarity of a comparison of each term (e.g., a term for a genus) in a knowledge source and the terms of input data (e.g., species);” and “using Word2Vec, categorization module 318 can compute a similarity metric (e.g., cosine similarity or distance) between an input data set and one or more terms obtained from a knowledge source.” The similarity metrics in Stojanovic read on the claimed “distance” and “quantitative measure.”
The claimed “automatically notifying” of the “distances” is “via a dynamic custom graphical user interface on a client utilized by each user in the portion of the set of users, of the distances.” Stojanovic teaches, in para. [0125], “examples of graphical visualizations of metrics of profiled data are shown in FIGS. 5A-5D;” “a graphical visualization can include a graphical dashboard (e.g., a visualization dashboard);” “the graphical dashboard may indicate a plurality of metrics, each of the plurality of metrics indicating a real time metric of the data relative to a time that the data is profiled;” “a graphical visualization may be displayed in a user interface;” and “the graphical visualization that is generated may be sent to a client device to cause the client device to display the graphical visualization in a user interface at the client device.” The graphic visualizations in Stojanovic read on the claimed “dynamics custom graphical user interface.”

Lior teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, and Stojanovic:
“Wherein the automatically notifying comprises displaying, in the dynamic customer graphical interface, in real-time, for each user of the portion of the set users, a graphical representation of a proximity of the user’s own preference and preferences of other users in the portion of the set of users, from intersecting as the consensus.” Lior teaches, in para. [0061], “The affinity module 49 generates and displays on the user interfaces that display a current or future event, an affinity indicator 70 that reflects the degree of affinity (commonality of interests or demographic characteristics or other parameters) of the user to those persons on the guest lists at a location where a particular event is or will be held, thus facilitating the user's decision as to his interest in that event.” The displaying of affinity indicators indicative of the affinities between users in Lior reads on the claimed “displaying, in the dynamic customer graphical interface, in real-time, for each user of the portion of the set users, a graphical representation of a proximity 
Lior teaches event-based social network (see abstract) similar to the claimed invention and to the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, and Stojanovic. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the displays and interfaces of the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, and Stojanovic, to include the affinity indicators of Lior, to facilitate a user’s decision as to his or her interest in an event, as taught by Lior (see para. [0061]).
Regarding claim 3, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, Stojanovic, and Lior teaches the following limitations:
“The computer-implemented method of claim 2, wherein the adjusting comprises: providing, by the one or more processors, via the dynamic custom graphical user interface, each user with the distances.” Stojanovic teaches, in para. [0125], “examples of graphical visualizations of metrics of profiled data are shown in FIGS. 5A-5D;” “a graphical visualization can include a graphical dashboard (e.g., a visualization dashboard);” “the graphical dashboard may indicate a plurality of metrics, each of the plurality of metrics indicating a real time metric of the data relative to a time that the data is profiled,” “a graphical visualization may be displayed in a user interface,” and “the graphical visualization that is generated may be sent to a client device to cause the client device to display the graphical visualization in a user interface at the client device.” The displaying of metrics via the graphical dashboard in Stojanovic, reads on the claimed “providing, by the one or more processors, via the dynamic custom graphical user interface, each user with the distances.” The rationales for combining Stojanovic with Kerby, 
“Obtaining, by the one or more processors, a change in the one or more preferences from at least one user.” Kerby teaches, in para. [0051], “the provider may be prompted 122 to adjust his or her profile;” and “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The adjustment of parameters in Kerby reads on the claimed “change in the one or more preferences.”
“Determining, by the one or more processors, based on applying the change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required;” and “the new parameters 126 are input into the database 62 via the home website 102 and the search for a match is repeated.” The searching for matches after inputting new parameters, in Kerby, reads on the claimed “determining, by the one or more processors, based on applying the change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists,” wherein adjustments in Kerby read on the claimed “based on applying the change,” the adjusted parameters in Kerby read on the claimed “relevant preferences in the digital wardrobes of the portion of the set of users.”
Regarding claim 4, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, Stojanovic, and Lior teaches the following limitations:
“The computer-implemented method of claim 3, further comprising: based on determining that a consensus does not exist, updating, based on the change, the distances.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The adjustments in Kerby read on the claimed “updating.” Stojanovic teaches, per its abstract, “the present disclosure relates to performing similarity metric analysis and data enrichment using knowledge sources;” “a data enrichment service can compare an input data set to reference data sets stored in a knowledge source to identify similarly related data;” and “a similarity metric can be calculated corresponding to the semantic similarity of two or more datasets.” The similarity metrics in Stojanovic read on the claimed “distances.” The rationales for combining Stojanovic with Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, and Lior in the rejection claim 3, also apply to this rejection of claim 4.
“Providing, by the one or more processors, via the dynamic custom graphical user interface, each user with the updated distances.” Stojanovic teaches, in para. [0125], “examples of graphical visualizations of metrics of profiled data are shown in FIGS. 5A-5D;” “a graphical visualization can include a graphical dashboard (e.g., a visualization dashboard);” “the graphical dashboard may indicate a plurality of metrics, each of the plurality of metrics indicating a real time metric of the data relative to a time that the data is profiled,” “a graphical visualization may be displayed in a user interface,” and “the graphical visualization that is generated may be sent to a client device to cause the client device to display the graphical visualization in a user interface at the client device.” Displaying the graphical visualizations in Stojanovic reads on the 
“Obtaining, by the one or more processors, another change in the one or more preferences from at least one user.” Kerby teaches, in para. [0051], “in case the match between content interest parameters and content provider parameters is not acceptable, or if the provider wants to adjust his or her parameters, then further negotiation and adjustment 124 of provider parameters is required.” The receipt of downstream adjustments in Kerby reads on the claimed “obtaining, by the one or more processors, another change,” and the adjusted parameters in Kerby read on the claimed “preferences from at least one user.”
“Determining, by the one or more processors, based on applying the other change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists.” Kerby teaches, in para. [0043], “when content interest accumulation has matched the conditions of content providers, a preliminary match 68 is made;” “the system can be set up to require 50-66% critical mass in order to have a preliminary match;” and “this means that at least 50% of the consumers should have content interest personalities corresponding to such an event.” The downstream searching for matches in Kerby reads on the claimed “determining, by the one or more processors, based on applying the other change to the one or more relevant preferences in the digital wardrobes of the portion of the set of users, if the consensus exists,” wherein the use of adjusted parameters in the matching 
Regarding claim 5, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, Stojanovic, and Lior teaches the following limitations:
“The computer-implemented method of claim 2, wherein the adjusting comprises: automatically implementing, by the one or more processors, a change in the one or more preferences from at least one user, wherein the implementing the change generates the consensus.” Kerby teaches, in para. [0041], “the system analyzes the aggregate content interest accumulations from the consumer subset 52 and will attempt to match them with the personalities and parameters of content providers and venues.” The utilization of adjusted parameters by the system in Kerby, to find downstream matches, reads on the claimed “automatically implementing, by the one or more processors, a change in the one or more preferences from at least one user, wherein the implementing the change generates the consensus.”
“Based on determining that the consensus exists, generating, by the one or more processors, an event theme for the given event, wherein the event theme is the consensus.” Kerby teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 7.30-9.30 on Thursday 1 Jul. 2010;” “that is, the outputs may be of the form: Type of event; Provider; Venue; Time; Date;” and “some of the output could be given as a range, or a choice of one or more options to be later decided upon.” The outputs in Kerby read on the claimed “event theme.”
Regarding claim 10, the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, Stojanovic, and Lior teaches the following limitations:
“The computer-implemented method of claim 2, further comprising: based on determining that the consensus does not exist, determining, by the one or more processors, if the distances for a pre-defined number of the portion of users are within a pre-determined threshold for a prospective theme of the one or more prospective themes.” Kerby teaches, in para. [0043], “before there is a match, in the pre-match phase 64, an iterative negotiation 66 of the content interest parameters, content provider parameters, venue parameters, and perhaps other live event creation conditions begins;” and “the system can be set up to require 50-66% critical mass in order to have a preliminary match.” Recognizing being in the pre-match phase in Kerby reads on the claimed “determining that the consensus does not exist,” and comparing the preferences to see if a set of users meets the ranges and thresholds in Kerby reads on the claimed “determining, by the one or more processors, if the” values “for a pre-defined number of the portion of users are within a pre-determined threshold.” Stojanovic teaches, per its abstract, a similarity metric that reads on the claimed “distances.” The rationales for combining Stojanovic with Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, and Lior in the rejection claim 2, also apply to this rejection of claim 10.
“Based on determining that the distances for the pre-defined number of the portion of users are within the pre-determined threshold for the prospective theme, generating, by the one or more processors, the event theme for the given event, wherein the event theme is the prospective theme.” Kerby teaches, in para. [0043], “following this, the system notifies all users from the matched consumer, provider and venue subsets that there is a possibility for an event.” Kerby also teaches, in para. [0044], “the preliminary match could result in an output such as: Jazz Piano Evening by Mr Jazz & Co at the Jazzy Beer Cellar at 
Regarding claims 12-15, while the claims are of different scope relative to claims 2-5, claims 12-15 nevertheless recite limitations similar to the ones recited by claims 2-5. Thus, claims 12-15 also are unpatentable for being obvious in view of the combination of Kerby, Wikipedia, Dotan-Cohen, Bostick, Buckwalter, George, Comstock, Stojanovic, and Lior for the same reasons as claims 2-5.

Response to Arguments
On pp. 14-18 of the Response, the applicant argues for withdrawal of the 35 USC 103 rejections applied against the claims. In particular, the applicant argues that the combinations of the cited references, and, in particular, the cited Kerby and Buckwalter references, fail to teach or suggest the limitations added to the claims by the Response. The arguments also assert that the other cited references do not remedy the deficiencies of Kerby and Buckwalter. The applicant’s arguments have been rendered moot, however, by newly cited George, Comstock, and Lior references. As explained in detail in the 35 USC 103 section above, the newly cited references teach or suggest the limitations added to the claims by the Response.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 7,617,160 B1 to Grove et al. discloses a method and apparatus for building relationship opportunities for event participants with similar interests before, during and after the event are disclosed; wherein the method includes creating a profile of a first user registered for an event, the profile includes terms indicative of preferences and characteristics of the first user; and the method also includes receiving an inquiry from the first user for at least one match based on at least one keyword and providing a list of matches to the user in response to the inquiry, wherein the match is a second user sharing similar interests with the first user. (See abstract.)
U.S. Pat. App. Pub. No. 2013/0086079 A1 to Chaudhuri et al. discloses embodiments and techniques used to automatically generate user profile data and organize it around one or more contexts associated with users such as their projects, products, or customers; or around users' expertise such as their competencies, knowledge, and experience. At least certain embodiments include a graphical user interface that is configured to display the automatically generated user profiles categorized based on a given expertise or context associated with the end-user. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0236081 A1 to Grady Smith et al. discloses a system and methods for generating an interaction-weighted visualization of an organization or group, with the relationships between members being based on or weighted by the amount, type, degree, or significance of interactions between them and the flow of communications between members. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0236524 A1 to Ray et al. discloses systems and methods to determine the status of transmitted audio packets. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0053114 A1 to Adjaoute discloses artificial intelligence and machine learning systems for analyzing data, both open source (e.g., social media, blogs, chats, audio and video) and providing smart, targeted analysis services (e.g., alerting, trending, and temporal analysis) and performing analysis on the data (e.g., entity extraction, location, relationship identification, name/entity resolution, etc.) to machine understanding that warrant closer human scrutiny for economic or security reasons and predicting future events. (See para. [0001].)
EP Pub. No. EP 1 209 599 A2 to Kudo et al. discloses accumulating means of obtaining information including at least one of personal information and preference information of a user of the terminal apparatus, and of accumulating the obtained information; classifying means of classifying a whole or a part of the information accumulated in the accumulating means, into a single or plural groups on the basis of a predetermined classification criterion; and determining and notifying means of determining the group to which the user is to belong, from the classified groups on the basis of predetermined relationships between the user and the accumulated information, and of notifying the user of a result of the determination. (See abstract.)
WIPO Int’l Pub. No. WO 2006/050245 A2 to Maren et al. discloses a predictive architecture system and method that supports predicting likely future evolutions by aggregating and analyzing large amounts of data. (See abstract.)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald (Jerry) J. O’Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624